                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           July 09, 2021
                           UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


COREY MOODY,                                     §
                                                 §
        Plaintiff,                               §
                                                 §
VS.                                              §   CIVIL ACTION NO. 7:20-CV-122
                                                 §
MAXEY CERILANO, et al.,                          §
                                                 §
        Defendants.                              §

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the magistrate judge's Report and Recommendation regarding

Plaintiff’s civil rights complaint. After having reviewed said Report and Recommendation, and

no objections having been filed by either party, the Court is of the opinion that the conclusions in

said Report and Recommendation should be adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in United

States Magistrate Judge Juan F. Alanis’ Report and Recommendation entered as Docket Entry No.

26 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the opinion

that Plaintiff’s civil rights complaint should be DISMISSED without prejudice as to all

Defendants.

       The Clerk shall send a copy of this Order to the Plaintiff.

        SO ORDERED July 9, 2021, at McAllen, Texas.


                                                       ______________________________
                                                       Randy Crane
                                                       United States District Judge



1/1
